Citation Nr: 0936402	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-39 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to an increased initial rating for a low back 
disability, rated as 10 percent disabling from June 12, 2001, 
to March 2, 2005, and as 40 percent disabling since March 2, 
2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1995 
and from November 1996 to June 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a cervical spine disability and 
granted service connection and awarded a 10 percent 
disability rating for a low back disability, effective June 
12, 2001.  The Veteran testified before the Board in June 
2008.  The Board remanded these claims for additional 
development in October 2008.    

A November 2005 rating decision increased the rating for a 
low back disability, from 10 to 40 percent disabling, 
effective March 2, 2005.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability clearly and 
unmistakably existed at the time of his entry into service, 
and did not permanently increase in severity during his 
period of service.  





2.  For the period from June 12, 2001, to March 2, 2005, the 
Veteran's lumbar spine disability was manifested by no more 
than slight lumbosacral strain or limitation of motion of the 
thoracolumbar spine, or no more than mild intervertebral disc 
syndrome, with no incapacitating episodes during any 12 month 
period.  Ankylosis was not shown.  

3.  For the period since March 2, 2005, the Veteran's lumbar 
spine disability has been manifested by severe lumbosacral 
strain or limitation of motion of the thoracolumbar spine or 
no more than severe intervertebral disc syndrome, with no 
incapacitating episodes during any 12 month period.  
Ankylosis has not been shown.   


CONCLUSIONS OF LAW

1.  The Veteran's cervical spine disability existed prior to 
service and was not aggravated by active service.  38 
U.S.C.A. § 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2008).

2.  The criteria for an initial rating in excess of 10 
percent disabling for a lumbar spine disability have not been 
met for the period from June 12, 2001, to March 2, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code (DCs) 5292, 5293, 5294, 5295 
(2002 and 2003), 5003, 5236, 5237, 5238, 5239, 5242, 5243 
(2008).   

3.  The criteria for an initial rating in excess of 40 
percent disabling for a lumbar spine disability have not been 
met since March 2, 2005.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 
5292, 5293, 5294, 5295 (2002 and 2003), 5003, 5236, 5237, 
5238, 5239, 5242, 5243 (2008).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  
 
A disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists military 
service.  However, service connection for congenital, 
developmental, or familial diseases can be granted if 
manifestations of the disease in service constitute 
aggravation of the condition.  38 C.F.R. §§ 3.303, 3.304, 
3.310; VAOPGCPREC 82-90 (July 18, 1990); 56 Fed. Reg. 45711 
(1990).   

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995) (presumption of aggravation created by § 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient 
flare-up during service of a preexisting disorder does not, 
in the absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, the usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

On examination in May 1992, prior to entrance into service, 
no cervical spine disability was noted.  There is 
additionally no other pre-service evidence that a cervical 
spine disability existed either before or at the time the 
Veteran entered into service.  The Veteran is therefore 
entitled to a presumption of soundness under 38 U.S.C.A. 
§§ 1111, 1137 (West 2002).  

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  In 
this case, a September 2002 VA examination found that the 
Veteran had congenital fusion of C3 and C4 with some mild 
degenerative changes of C2-C3 disc space.  The Board 
therefore finds that the presumption of soundness in this 
case has been rebutted by clear and unmistakable evidence 
that the Veteran's cervical spine disability was congenital 
and existed prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.303(c); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).     

Having shown in this instance that the presumption of 
soundness has been rebutted by clear and unmistakable 
evidence, the next step of the inquiry is to determine 
whether the Veteran's pre-existing disability was aggravated 
in service.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the pre-existing condition.  VAOPGCPREC 
3-2003, 69 Fed. Reg. 25178 (2004). 

The Veteran's service medical records show that in February 
1997, he reported being hit in the face with a fire 
extinguisher two weeks previously.  He stated that his neck 
started hurting in the past weekend.  He was treated for a 
sore neck.  The Veteran received treatment for neck strain in 
June 1999, December 1999, and January 2001.  Service medical 
records dated in January 2001, March 2001, and April 2001 
reveal that the Veteran was found to have fused cervical 
vertebrae at C3 and C4.  He was treated for neck pain and 
stiffness with C3-C4 fusion.  

On VA examination in September 2002, the Veteran reported 
that he was working with a fire extinguisher in 1996 when it 
blew up.  He stated that fragments of the fire extinguisher 
hit his jaw, and he began having neck pain and spasms a 
couple weeks after the incident.  He also reported falling 
and sustaining a whiplash-type injury to his neck on another 
occasion.  He complained of currently suffering from 
stiffness and some continual achiness in the neck.  
Examination revealed that the Veteran ambulated without the 
use of assistive devices.  He was able to get on the 
examining table without difficulty.  There was no tenderness 
to palpation of the neck, and he had no muscle spasms.  Range 
of motion testing showed 45 degrees flexion, 45 degrees 
extension, and 45 degrees lateral flexion and rotation 
bilaterally.  The Veteran had normal muscle strength in the 
upper extremities and intact sensation bilaterally.  Deep 
tendon reflexes were 2+ and symmetric, and Spurling's sign 
was negative.  An x-ray of the cervical spine revealed a 
congenital fusion of C3 and C4 as well as some early 
degenerative changes of the C2-C3 disc space.  The examiner 
diagnosed the Veteran with congenital fusion of C3 and C4 
with some mild degenerative changes of C2-C3 disc space.  The 
examiner stated that the Veteran suffered from some aching 
type pain that was most likely related to the degenerative 
changes in the C2-C3 disc space.  

At an October 2006 VA examination, the Veteran asserted that 
he was hit in the face with an object during service and that 
this caused him to strain his neck by hyperextending his 
neck.  He stated that he had never had neck surgery but that 
he had suffered from chronic neck pain ever since the 
incident in service.  He complained of daily neck pain and 
stiffness that occurred with sneezing or twisting of his 
spine.  He reported having severe flare-ups of stiffness and 
spasms that occurred every three months and lasted about a 
week.  He denied any radiation of pain to his hands or arms.  
Examination revealed the Veteran to have a normal gait.  He 
walked without the use of assistive devices.  Range of motion 
testing showed 40 degrees flexion, 45 degrees extension, 30 
degrees lateral flexion bilaterally, and 50 degrees lateral 
rotation bilaterally.  The examiner noted that the limited 
ranges of motion were due to painful motion but stated that 
following repetitive motion exercises, there were no further 
losses due to weakness, fatigue, incoordination, or 
instability.  The examiner diagnosed the Veteran with 
congenital fusion of C3-C4 and degenerative disc disease at 
C2-C3.  The examiner reviewed the entire claims file and 
opined that it was at least as likely as not that the early 
degenerative changes of C2-C3 were secondary to the 
congenital fusion of C3-C4.  The examiner explained that 
because the Veteran had never had any surgical involvement of 
his neck, the fusion at C3-C4 found on x-rays therefore had 
to be congenital.  The examiner reasoned that anytime there 
was a fusion of the spine, it always placed excessive stress 
on the disc space above and below the fusion, but more 
notably above the fusion.  The examiner stated that in the 
Veteran's case, there would therefore be an increased amount 
of stress at C2-C3 due to the congenital fusion at C3-C4.  
The examiner asserted that it was likely that might result in 
early degenerative changes.  The examiner further opined that 
it was not medically feasible to differentiate the symptoms 
associated with the congenital fusion and the degenerative 
changes.  The examiner explained that the fusion which caused 
early degenerative changes would result in pain mostly due to 
acute muscular strain and spasms.  The examiner stated that 
the muscle pain and spasms that occurred from either the 
congenital fusion or the degenerative changes would feel the 
same clinically and that it would therefore not be medically 
feasible to differentiate the symptoms.  

The Veteran submitted a June 2008 lay statement from his 
former roommate during service.  The Veteran's former 
roommate stated that in early 1997, he was in a different 
area of the motor pool than the Veteran when he heard an 
explosion.  He reported that he found the Veteran at the site 
of the explosion lying on the ground with a dazed grin, 
bloody face, and some missing teeth.  He stated that in the 
weeks following the accident, the Veteran complained about 
neck pain frequently.  

On VA examination in January 2009, the Veteran complained of 
constant moderate pain in the cervical spine that occurred 
daily and was dull, sharp, and stinging.  He stated that the 
pain radiated to his arms and that the radiating pain was 
shooting, electric, dull, and tingling.  He reported severe 
flare-ups of neck pain every two to three weeks that lasted 
three to four days.  Examination revealed an antalgic gait 
and normal posture.  There were no abnormal spinal 
curvatures, but the Veteran had ankylosis of the cervical 
spine.  The Veteran had no spasms, atrophy, guarding, pain 
with motion, tenderness, or weakness.  Muscle strength, 
reflexes, and sensory examination of the upper extremities 
were normal.  Range of motion testing showed 30 degrees 
flexion, 25 degrees extension, 25 degrees lateral flexion 
bilaterally, 35 degrees left lateral rotation, and 45 degrees 
right lateral rotation.  There was no objective evidence of 
pain on range of motion, nor was there objective evidence of 
pain or additional limitations following repetitive motion.  
The examiner noted that the only objective evidence of pain 
was facial grimacing but that was not a completely accurate 
piece of evidence since one could grimace for many reasons.  
An x-ray of the cervical spine indicated congenital 
nonsegmentation of C3 and C4 and degenerative disc disease at 
C5-C7.  Virtual body heights alignment appeared maintained.  
The examiner reviewed the entire claims file and diagnosed 
the Veteran with degenerative joint disease of C5-C7.  The 
examiner opined that the Veteran's congenital cervical spine 
disability was not permanently aggravated by his period of 
service.  The examiner reasoned that there had been no change 
in the congenital fusion of the C3-C4 vertebral bodies since 
the x-ray result reports from the Veteran's service medical 
records.          

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The October 2006 and January 2009 VA medical opinions found 
that the Veteran's degenerative changes in C2-C3 were due to 
his congenital fusion of C3-C4, that it was not medically 
feasible to differentiate the symptoms between the 
degenerative changes and the congenital fusion, and that the 
Veteran's congenital cervical spine disability was not 
aggravated by his period of service.  The Board finds that 
the October 2006 and January 2009 VA medical opinions are 
probative and persuasive based on the examiners' 
comprehensive review of the claims file, thorough and 
detailed examinations of the Veteran, and adequate rationale 
for the opinions.  In addition, there are no contrary 
competent medical opinions of record.   

The Board finds that the weight of the evidence of record in 
this case shows clearly and unmistakably that the Veteran's 
cervical spine disability pre-existed his period of service 
and the preponderance of the evidence shows that it was not 
permanently worsened, or aggravated, during service.  The 
Board further finds that the weight of the evidence is 
against a finding that a relationship exists between the 
Veteran's active service and his current cervical spine 
disability.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between military service and the Veteran's 
cervical spine disability.  The evidence also does not 
support a finding that the Veteran's pre-existing cervical 
spine disability was aggravated during his period of active 
service.  The Board finds that the evidence of record weighs 
against such a finding.  Thus, the Board finds that service 
connection for a cervical spine disability is not warranted.   

The Board has considered the Veteran's assertions that his 
cervical spine disability is related to his period of active 
service.  However, to the extent that the Veteran relates his 
current cervical spine disability to his service, his opinion 
is not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).   

The Board finds that the weight of the credible evidence 
demonstrates that the Veteran's cervical spine disability 
pre-existed his service and was not aggravated therein, and 
is otherwise unrelated to his active service or to any 
incident therein.  As the preponderance of the evidence is 
against the Veteran's claim for service connection for a 
cervical spine disability, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   
Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14 (2008).  The guidance provided by the Court 
in DeLuca must be followed in adjudicating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 (2008) and 38 C.F.R. 
§ 4.45 (2008) should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).    

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the lumbar vertebrae are considered groups of 
minor joints.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  
Diagnostic Code 5010, used for rating traumatic arthritis, 
directs that the evaluation of arthritis be conducted under 
DC 5003, which states that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003, 5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003, 
5010.  In the absence of limitation of motion, X-ray evidence 
of arthritis involving two or more major joints or two or 
more minor joint groups, will warrant a rating of 10 percent; 
in the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.  

Although there is X-ray evidence of arthritis in the lumbar 
spine, the Veteran is already in receipt of a compensable 
rating under a limitation of motion diagnostic code, or under 
a diagnostic code whose rating is predicated on limitation of 
motion.  Therefore, the criteria listed under DC 5003 cannot 
serve as a basis for an increased rating for the lumbar spine 
disability.  38 C.F.R. § 4.14.  The Board will therefore 
discuss the applicability of the other regulatory criteria.   

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's Office 
of General Counsel has determined that the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the Veteran's disability 
for periods preceding the effective date of the regulatory 
change.  The most favorable regulation will be applied after 
the date of regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 
2000), 65 Fed. Reg. 33422 (2000).  

The RO has considered and notified the Veteran of both the 
old and the new versions of the relevant criteria.  
Therefore, the Board's following decision results in no 
prejudice to the Veteran in terms of lack of notice of the 
regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008). 

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).   

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  That regulation was again slightly revised in 
September 2003.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The reclassified diagnostic codes 
include 5236 (sacroiliac injury and weakness), 5237 
(lumbosacral strain), 5242 (degenerative arthritis of the 
spine), and 5243 (intervertebral disc syndrome).  68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher rating when all disabilities are combined.  38 C.F.R. 
§ 4.71a, DCs 5237, 5242, 5243 (2008).   

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:  

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
Normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Normal ranges of motion for each component of 
spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, Plate V, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 2 (2008).  



From June 12, 2001, to March 2, 2005 

For the period under consideration, the Veteran's lumbar 
spine disability has been rated as 10 percent disabling under 
DC 5292, which contemplates limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2002).  Other 
applicable diagnostic codes include DC 5293, which 
contemplates intervertebral disc syndrome; DC 5294, which 
contemplates sacroiliac injury and weakness; and DC 5295, 
which contemplates lumbosacral strain.  Sacroiliac injury and 
weakness are rated using the criteria for lumbosacral strain.  
38 C.F.R. § 4.71a, DCs 5293, 5294, 5295 (2002).    

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  On 
VA examination in September 2002, the Veteran's lumbar spine 
had 90 degrees flexion, 20 degrees extension, and 45 degrees 
lateral flexion and rotation bilaterally.       

Based upon the ranges of motion recorded at the above 
examination, the Board concludes that the Veteran's 
limitation of motion falls at most within the slight range, 
even when taking into account any additional loss of function 
due to pain and other factors.  The Board finds that overall, 
there is minimal limitation of lumbar motion.  There was no 
limitation due to pain for the range of motion testing in 
September 2002.  Thus, under the old qualitative criteria for 
evaluating limitation of motion of the lumbar spine, the 
Board finds that the Veteran's lumbar spine disability had 
slight limitation of motion, for which a 10 percent rating 
was warranted.  38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the 
old schedular criteria of DC 5292 cannot serve as a basis for 
an increased rating in this particular case.    

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 10 percent rating.  According to the new regulations, 
his ranges of motion at the September 2002 VA examination 
fall within the requirements for a 10 percent rating: forward 
flexion greater than 60 degrees but not greater than 85 
degrees; or combined range of motion greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, DCs 
5236, 5237, 5242 (2008).  At no time has there been muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, which would warrant a rating 
in excess of 10 percent.  Furthermore, the Board finds that 
limitation of thoracolumbar flexion to less than 60 degrees 
but greater than 30 degrees is not shown.  Thus, the Board 
finds that the new schedular criteria of DCs 5236, 5237 and 
5242 cannot serve as a basis for an increased rating either.  

Additionally, when rated under the old diagnostic code for 
lumbosacral strain, the Veteran's low back disability does 
not satisfy the qualitative criteria for a rating higher than 
10 percent.  Under the old schedular criteria of DC 5295, a 
higher rating of 20 percent was not warranted unless there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in the standing position.  
38 C.F.R. § 4.71a, DC 5295 (2002).  In this case, there was 
no evidence of muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion.  Thus, the old 
schedular criteria of DC 5295 may not serve as a basis for an 
increased rating in this particular case.  The Board notes 
that there is not a new set of criteria for rating 
lumbosacral strain other than the General Rating Formula for 
Disease and Injuries of the Spine already discussed above.  

Under the old schedular criteria of DC 5293, the diagnostic 
code for intervertebral disc syndrome, a higher rating of 20 
percent was not warranted unless there was moderate 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, DC 5293 (2002).  

On VA examination in September 2002, the Veteran reported 
experiencing back pain after he washed his car and when he 
leaned over to wash dishes.  Examination revealed that the 
Veteran ambulated without assistive devices.  He was able to 
get on the examining table without difficulty.  The lumbar 
spine had no tenderness to palpation or muscle spasms.  Range 
of motion testing showed the Veteran's lumbar spine as having 
90 degrees flexion, 20 degrees extension, and 45 degrees 
lateral flexion and rotation bilaterally.  There was normal 
strength in all muscle groups to the lower extremities.  Deep 
tendon reflexes were 2+ and symmetric.  Sensation was intact 
bilaterally, and straight leg raise testing was negative 
bilaterally.  An x-ray of the lumbar spine was normal.  The 
diagnosis was mechanical low back pain.    

Post-service VA medical records dated from October 2003 to 
February 2005 show that the Veteran received intermittent 
treatment for low back pain.  

The Board finds that the evidence does not show moderate 
intervertebral disc syndrome with recurring attacks.  The 
Veteran's condition more nearly approximated a mild 
intervertebral disc syndrome because he did not have flare-
ups that were frequent enough to rise to the level of a 
moderate condition.  Thus, the Board finds that an increased 
rating under DC 5293 for a lumbar spine disability is not 
warranted.      

After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations, along with ratings for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  Under that code, 
a 20 percent rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Incapacitating episodes were defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  
Here, there is no evidence that the Veteran had any 
incapacitating episodes or hospital admissions related to his 
lumbar spine disability during any one-year period of the 
rating period under consideration.  Accordingly, he is not 
entitled to an increased rating under that diagnostic code. 

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Orthopedic disabilities are rated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Similarly, neurologic disabilities are rated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1, Note 2 (2003-
04).  

There is no evidence that the Veteran had any incapacitating 
episodes or hospital admissions related to his lumbar spine 
disability during any one-year period of the rating period 
under consideration.  It has been determined in this case 
that there is no evidence of incapacitating episodes as 
defined under DC 5293 or the General Rating Formula for 
Diseases and Injuries of the Spine (in effect from September 
23, 2002, to September 26, 2003, and from September 26, 2003, 
through the present, respectively).  Therefore, it is 
necessary to determine whether the Veteran may be entitled to 
a higher rating if chronic orthopedic and neurologic 
manifestations are evaluated separately and combined with all 
other disabilities.  

Turning first to the orthopedic manifestations, at a 
September 2002 VA examination, the Veteran's lumbar spine had 
90 degrees flexion, 20 degrees extension, and 45 degrees 
lateral flexion and rotation bilaterally.  Taken together, 
those ranges of motion would warrant a rating of only 10 
percent under the general rating formula.  The requirement 
for a rating in excess of 10 percent under the general rating 
formula, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour, or limitation of 
thoracolumbar flexion to less than 60 degrees but greater 
than 30 degrees, is not demonstrated.  38 C.F.R. § 4.71a, DC 
5237 (2008).  

On VA examination in September 2002, the Veteran had normal 
strength in all muscle groups to the lower extremities.  Deep 
tendon reflexes were 2+ and symmetric.  Sensation was intact 
bilaterally, and straight leg raise testing was negative 
bilaterally.  

The Veteran has not complained of neurological abnormalities 
related to his lumbar spine disability, and the current 
medical evidence does not support a conclusion that the 
Veteran has any additional neurological symptoms amounting to 
any incomplete paralysis of any nerves related to his lumbar 
spine disability.  Therefore, the Board finds that no 
additional separate rating for neurological impairment is 
warranted.

The Veteran has been assigned a disability rating of 10 
percent under the rating criteria for limitation of motion of 
the lumbar spine.  The Board finds that the criteria for a 
rating greater than 10 percent for the spine disability are 
not met under any of the spinal rating criteria applicable.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
has considered the Veteran's complaints of pain, as well as 
all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, fatigability, 
and pain on motion, in determining that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
an increased rating.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic and neurologic manifestations of the Veteran's 
lumbar spine disability warrant no more than a 10 percent 
rating.  The preponderance of the evidence is against the 
claim, and an increased initial rating must be denied for the 
period under consideration.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   
From March 2, 2005, to Present 

For the period under consideration, the Veteran's lumbar 
spine disability has been rated as 40 percent disabling under 
DC 5295, which contemplates lumbosacral strain.  38 C.F.R. § 
4.71a, DC 5295 (2002).  Other applicable diagnostic codes 
include DC 5292, which contemplates limitation of motion of 
the lumbar spine; DC 5293, which contemplates intervertebral 
disc syndrome; and DC 5294, which contemplates sacroiliac 
injury and weakness.  Sacroiliac injury and weakness are 
rated using the criteria for lumbosacral strain.  38 C.F.R. § 
4.71a, DCs 5292, 5293, 5294 (2002).    

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  

Under the old schedular criteria of DCs 5292, 5294, and 5295, 
the diagnostic codes pertaining to limitation of motion of 
the lumbar spine, sacroiliac injury and weakness, and 
lumbosacral strain, respectively, the maximum disability 
rating allowed under those codes is 40 percent.  38 C.F.R. § 
4.71a, DCs 5292, 5294, 5295.  The Veteran is already in 
receipt of a 40 percent rating for his lumbar spine 
disability.  Therefore, the old schedular criteria of DCs 
5292, 5294, and 5295 cannot serve as a basis for an increased 
rating in this particular case.  

Under the more specific numerical criteria found under the 
revised spinal regulations for lumbosacral strain, the 
Veteran's lumbar spine disability again fails to satisfy the 
requirements for more than a 40 percent rating.  The criteria 
delineated in the General Rating Formula for Diseases and 
Injuries of the Spine allows a higher rating of 50 percent if 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, DCs 5236, 5237, 5238, 5239, 5242 
(2008).  VA examinations dated in March 2005 and January 2009 
show no evidence of unfavorable ankylosis of the lumbar 
spine.  Thus, the new schedular criteria of DCs 5236, 5237, 
5238, 5239 and 5242 cannot serve as a basis for an increased 
rating either.  

Post-service VA medical records dated from May 2006 to August 
2007 show that the Veteran received intermittent treatment 
for low back pain and degenerative joint disease of the 
lumbar spine.  

On VA examination in March 2005, the Veteran complained of 
total weakness in the lumbar spine and indicated that his 
back muscles hurt all the time.  He reported that his back 
pain was aggravated when he moved, worked, bent over, and 
when he went running.  He denied any bowel problems or urine 
problems related to his back.  Examination revealed no spine 
abnormality.  The Veteran had a strong gait and did not 
require the use of any assistive device to walk.  The Veteran 
was able to have 45 degrees flexion before he had to stop due 
to pain.  He had 30 degrees extension but was unable to have 
repetitive motion against force due to pain.  He declined 
attempting any lateral flexion and rotation bilaterally due 
to pain.  Straight leg raise was negative bilaterally.  The 
Veteran stated that he had significant decrease in range of 
motion due to his flare-ups of pain, which were caused by 
activity.  He reported that the intensity of pain started in 
the middle of his back and radiated down his left buttocks to 
halfway down his left thigh.  An x-ray revealed intact 
pedicles and no acute bony injury.  Tiny spurs projected from 
the margin of the lumbosacral vertebral bodies and facet 
joints.  There was mild narrowing of L5-S1 disc space, 
posterior bulging of L4-L5 disc, and mild hypertrophic 
changes in the sacroiliac joint.  The examiner diagnosed the 
Veteran with low back pain.      

At a January 2009 VA examination, the Veteran complained of 
stiffness and constant pounding and piercing pain in the low 
back that occurred daily and was moderate in severity.  He 
reported that the pain radiated to his legs and was greater 
in the left leg.  He stated that he experienced severe flare-
ups of back pain every 2 to 3 weeks that lasted a day.  He 
reported that he was able to walk 0.25 mile.  He denied a 
history of urinary incontinence, urinary urgency, urinary 
retention requiring catheterization, urinary frequency, 
nocturia, fecal incontinence, obstipation, leg or foot 
weakness, falls, and unsteadiness.  He indicated a history of 
numbness and paresthesias related to his back disability.  
Examination revealed antalgic gait, normal spinal curvatures 
and posture, and no lumbar spine ankylosis.  Range of motion 
showed 60 degrees flexion, 25 degrees extension, and 30 
degrees lateral flexion and rotation bilaterally.  There was 
no pain on motion and no pain following repetitive motion.  
The examiner noted that the only objective evidence of pain 
was facial grimacing, but she stated that this was not a 
completely accurate piece of evidence because one can grimace 
for many reasons.  Muscle strength and tone were normal in 
the lower extremities.  Sensory examination of the upper and 
lower extremities and reflexes were also normal.  An x-ray of 
the lumbar spine revealed very minimal degenerative 
sclerosis, mild scoliosis, and degenerative joint disease.  
The examiner diagnosed the Veteran with degenerative joint 
disease of the articular facets at L5-S1 bilaterally.  She 
commented that although the Veteran was unable to complete 
his range of motion testing due to pain at his March 2005 VA 
examination, pain was totally subjective and not ratable on 
an objective scale.  

Under the old schedular criteria of DC 5293, the diagnostic 
code for intervertebral disc syndrome, a maximum 60 percent 
rating is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293.  The March 2005 and 
January 2009 VA examinations showed no evidence of pronounced 
intervertebral disc syndrome.  Although the Veteran 
complained of lumbar pain radiating down to his legs, there 
was no objective medical evidence of muscle spasm, absent 
ankle jerk, or any other similar neurological findings 
related to his lumbar spine disability.  In fact, the Veteran 
had negative straight leg raise testing at his March 2005 VA 
examination, and the January 2009 VA examination found normal 
muscle strength, muscle tone, and reflexes as well as a 
normal sensory examination.  Thus, the Board finds that an 
increased rating under DC 5293 for a lumbar spine disability 
is not warranted.      
  
After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  
Under that code, a 60 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Incapacitating episodes were defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  
Here, there is no evidence that the Veteran had any 
incapacitating episodes or hospital admissions related to his 
lumbar spine disability during any one-year period of the 
rating period under consideration.  Accordingly, he is not 
entitled to an increased rating under that diagnostic code.  

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Orthopedic disabilities are rated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Similarly, neurologic disabilities are rated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1, Note 2 (2003-
04).  

There is no evidence that the Veteran had a sufficient length 
of incapacitating episodes or hospital admissions related to 
his lumbar spine disability during any one-year period of the 
rating period under consideration to warrant a higher rating.  
It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002, to September 26, 2003, 
and from September 26, 2003, through the present, 
respectively).  Therefore, it is necessary to determine 
whether the Veteran may be entitled to a higher rating if 
chronic orthopedic and neurologic manifestations are 
evaluated separately and combined with all other 
disabilities.  

Turning first to the orthopedic manifestations, on VA 
examination in March 2005, the Veteran had 45 degrees flexion 
and 30 degrees extension.  On VA examination in January 2009, 
the Veteran had 60 degrees flexion, 25 degrees extension, and 
30 degrees lateral flexion and rotation bilaterally.  There 
was no evidence of ankylosis of the lumbar spine at either 
examination.  Taken together, those ranges of motion would 
not warrant a rating in excess of 40 percent under the 
general rating formula.  The requirement for a higher rating 
under the general rating formula, unfavorable ankylosis of 
the entire thoracolumbar spine, is not demonstrated.  
38 C.F.R. § 4.71a, DC 5243 (2008).    

While the Veteran has complained of neurological 
abnormalities related to his lumbar spine 
disability, including pain that radiated into both legs, the 
current medical evidence does not support a conclusion that 
the Veteran has any additional neurological symptoms 
amounting to any incomplete paralysis of any nerves related 
to his lumbar spine disability.  Therefore, the Board finds 
that no additional separate rating for neurological 
impairment is warranted.

The Veteran has been assigned a disability rating of 40 
percent under the rating criteria for intervertebral disc 
syndrome for the period under consideration.  The Board finds 
that the criteria for a rating greater than 40 percent for 
the spine disability are not met under any of the spinal 
rating criteria applicable.  Consideration has been given to 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the Veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
increased rating.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic and neurologic manifestations of the Veteran's 
lumbar spine disability warrant no more than a 40 percent 
rating.  The Board has resolved all reasonable doubt in favor 
of the claimant in making this decision, and an increased 
initial rating must be denied for the period under 
consideration.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001; rating 
decisions in December 2002, November 2005, and August 2006; a 
statement of the case in August 2004; and supplemental 
statements of the case in November 2005, August 2006, and 
December 2007.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a cervical spine disability is denied.  

An initial rating in excess of 10 percent from June 12, 2001, 
to March 2, 2005, for a lumbar spine disability is denied.  

An initial rating in excess of 40 percent since March 2, 
2005, for a lumbar spine disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


